Citation Nr: 0617528	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-20 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to Agent Orange.

2.  Entitlement to an initial disability rating in excess of 
40 percent for recurrent urethritis.

3.  Entitlement to an effective date earlier than September 
26, 2001, for the assignment of a 40 percent rating for 
recurrent urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1963 and from August 1965 to August 1968.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from December 2000 and November 
2001 decisions of the RO.  The Board remanded the claims in 
February 2005 for additional development.  Subsequent to the 
Board remand, the RO granted service connection for erectile 
dysfunction, a back disability, radiculopathy in the 
bilateral lower extremities and awarded special monthly 
compensation based on loss of use of a creative organ.  As 
such, the issues before the Board are limited to those noted 
on the title page.  

In a February 2006 rating decision, the RO increased the 
rating for the service-connected urethritis to the current 
level of 40 percent, effective September 26, 2001, the 
effective date of the grant of service connection.  Since 
this increase did not constitute a full grant of the benefit 
sought, the issue remains in appellate status.  AB v. Brown, 
6 Vet. App. 35 (1993).

The issues of entitlement to service connection for diabetes 
mellitus and entitlement to an effective date earlier than 
September 26, 2001, for the assignment of a 40 percent rating 
for recurrent urethritis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected recurrent urethritis is 
manifested by urinary frequency, but does not require the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 40 percent for recurrent urethritis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.10, 4.115b, Diagnostic Code 7518 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, with an emphasis on the more recent evidence, 
including VA treatment records through January 2005; VA 
examinations conducted in October 2001, December 2003 and 
June 2005; and statements and testimony from the veteran and 
his wife.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.

In cases such as this, where the claim for increase involves 
the initial rating assigned with the grant of service 
connection, staged ratings may be warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's urethritis is rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7518, which provides that stricture of the 
urethra is to be rated as voiding dysfunction.  Voiding 
dysfunction is further classified as urine leakage, 
frequency, or obstructed voiding.  The 40 percent rating 
presently assigned is the maximum schedular rating for 
urinary frequency or obstructed voiding.  A 60 percent rating 
is warranted for continual urine leakage requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.  

The Board has reviewed all the medical evidence, including 
the VA treatment records and VA examination reports.  While 
there is evidence that the veteran experiences urinary 
frequency, there is no evidence that he requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.  Similarly, there is no 
medical evidence of record which would support a different 
rating at any time subsequent to the effective date of 
service connection.  Fenderson, 12 Vet. App. at 119.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, in correspondence dated in February 2005, VA 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the VA 
notified him of information and evidence necessary to 
substantiate the claim for increased rating for urethritis; 
information and evidence that VA would seek to provide; and 
information and evidence that he was expected to provide.  
While the appellant was not instructed to submit any evidence 
in his possession that pertains to the claim, he was advised 
to notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  

In this case VA provided the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claim for increase, but did not provide him with notice of 
the type of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the veteran 
on that element, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since, as 
detailed above, the preponderance of the evidence is against 
the veteran's claim for increase, any question as to the 
appropriate effective date to be assigned is moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing or content of the notification, nor has any been 
shown.  VA has done everything reasonably possible to assist 
the veteran with respect to his claim for benefit.  All 
identified and available treatment records have been secured 
and the veteran has been afforded numerous VA examinations in 
connection with the claim.   The veteran has not indicated 
that there are any outstanding records pertaining to his 
claim.  VA has satisfied its duties to notify and assist the 
veteran, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial evaluation in excess of 40 percent for urethritis 
is denied. 



REMAND

As noted in the prior remand, the veteran submitted a timely 
notice of disagreement as to the effective date for the 
increased rating for recurrent urethritis assigned by the RO 
in the January 2004 rating decision.  On remand, the Board 
directed that the RO issue a statement of the case with 
respect to that issue.  To date, that has not been done and 
the claim must be remanded again.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

As to the issue of service connection for diabetes mellitus, 
the prior remand directed the RO to attempt to verify the 
veteran's participation in a particular operation which he 
contends resulted in exposure to Agent Orange, and that it 
turn, caused his diabetes mellitus.  A review of the claims 
folder reveals that there has been some confusion as to the 
name of the operation in question.  It appears that the 
correct name for the operation is "Project PACE."  A 
February 2006 deferred rating action notes that a new request 
for official verification would be attempted; however, the 
claims folder was returned to the Board before that could be 
accomplished.  The Board regrets the delay, but the due 
process considerations require remanding the claim again.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
participation in Project PACE during his 
service in September 1965.  If this 
information cannot be obtained, the RO 
should note that in the file. 

2.  Thereafter, readjudicate the issue of 
service connection for diabetes mellitus.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  
The veteran and his representative should 
be afforded the applicable time period in 
which to respond.

3.  Issue a statement of the case to the 
veteran and his representative on the 
issue of the assignment of the effective 
date for the increased rating for 
recurrent urethritis.  If, an only if, the 
veteran completes an appeal of this issue, 
the RO should return the case to the Board 
for appellate review of the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


